UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-5019


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LERON J. FULLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cr-00015-AWA-DEM-1)


Submitted:   April 24, 2012                 Decided:   April 27, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry D. Harmon, Jr., Norfolk, Virginia, for Appellant. Neil H.
McBride,  United   States  Attorney,   Jennifer  Cantrell-Sutor,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leron J. Fuller appeals his four-month sentence and

conviction following a jury trial for obstruction of justice, in

violation of Va. Code Ann. § 18.2-460(B) (2009), as assimilated

by 18 U.S.C. §§ 7, 13 (2006).                Finding no reversible error, we

affirm.

               On    appeal,    Fuller   first         contends   that       the   district

court erroneously denied his motion for judgment of acquittal.

We review de novo a district court’s decision to deny a motion

for a judgment of acquittal.               United States v. Hickman, 626 F.3d
756, 762-63 (4th Cir. 2010).                 In reviewing the sufficiency of

the   evidence,        this    court’s     “role       is   limited     to    considering

whether    there       is    substantial     evidence,       taking     the    view     most

favorable to the Government, to support the conviction.”                            United

States v. Delfino, 510 F.3d 468, 471 (4th Cir. 2007) (citation

omitted).       “[S]ubstantial evidence is evidence that a reasonable

finder    of    fact        could   accept   as    adequate       and    sufficient      to

support a conclusion of a defendant's guilt beyond a reasonable

doubt.”        United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996)     (en       banc).      “Reversal        for    insufficient         evidence    is

reserved for the rare case where the prosecution’s failure is

clear.”     United States v. Ashley, 606 F.3d 135, 138 (4th Cir.

2010) (internal quotation marks omitted).



                                             2
             Va. Code Ann. § 18.2-461(B) provides that “any person

who, by threats or force, knowingly attempts to intimidate or

impede . . . any law-enforcement officer . . . lawfully engaged

in his duties as such” is guilty of a Class 1 misdemeanor.                                 A

conviction for obstruction of justice requires proof of “acts

clearly indicating an intention on the part of the accused to

prevent    the      officer     from      performing       his    duty.”        Rogers     v.

Pendleton, 249 F.3d 279, 291 (4th Cir. 2011) (quoting Ruckman v.

Commonwealth,         505 S.E.2d 388,     389     (Va.      Ct.   App.     1998)).

“Generally,         obstruction        of     justice      does      not   require        the

defendant      to    commit    an    actual       or   technical      assault     upon    the

officer.”       Brown v. City of Danville, 606 S.E.2d 523, 529 (Va.

Ct. App. 2004) (internal quotation marks and citation omitted).

Words alone can support a conviction for obstruction of justice

if those words “contain some manner of a threat intended to

intimidate the police officers.”                       Id. at 529 (citing Polk v.

Commonwealth, 358 S.E.2d 770, 772 (Va. Ct. App. 1987)).

             The record reflects that sufficient evidence existed

to   support        Fuller’s    conviction.              Although      Fuller     did    not

physically      assault       any    officers,         Corporal      Elizabeth    Sheppard

testified that Fuller ignored her instructions to wait for his

point   of      contact     when     he     arrived      at    the    police      precinct;

instead,       Fuller     entered      the    precinct’s         second    waiting       room

through    a     secured      door     when      another      individual     exited,      in

                                              3
violation     of      precinct          procedure.               Fuller        became      very

argumentative, talkative, and loud, repeatedly asked, “Why can’t

I come in the door?”, and told Corporal Sheppard, “You are lucky

you’re behind this glass.”              Corporal Sheppard felt threatened by

Fuller’s statement because she was unarmed and vulnerable due to

the cast on her right arm.                   During this time period, Corporal

Sheppard    was     unable       to    complete         her     duties.         Viewing    the

evidence in the light most favorable to the Government, we find

that the Government presented sufficient evidence to persuade a

reasonable factfinder that Fuller attempted to intimidate a law

enforcement official engaged in her duties through the use of

threats    and     aggressive         conduct,      as       required     to    establish     a

conviction for obstruction of justice.

            Fuller next asserts that, as a member of the Moorish

Science     Temple        of     America,          the        district      court       lacked

jurisdiction       over    him    to     conduct         a    trial.       We     review    the

jurisdictional       determination            of    a        district     court    de     novo.

United    States    v.    Jones,       225 F.3d 468,     469    (4th    Cir.    2000).

Federal     district       courts       retain       original           jurisdiction       over

offenses    against       the    laws    of    the      United     States.         18   U.S.C.

§ 3231 (2000).           Accordingly, we find Fuller’s argument to be

without merit.

            We therefore affirm the district court’s judgment.                              We

dispense    with     oral       argument       because          the     facts     and     legal

                                              4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5